


Exhibit 10.244

 

THIS INSTRUMENT PREPARED BY

 

Reid H. Harbin, Esq.

HARBIN & MILLER, LLC

3085 E. Shadowlawn Ave.

Atlanta, Georgia 30305

Cross Reference to Mortgage and Security Agreement recorded as Instrument
No. 2012025981 and Assignment of Leases and Rents recorded as Instrument No.
2012025982, recorded in Pulaski County, Arkansas records.

 

FIRST MODIFICATION OF NOTE AND FIRST MODIFICATION OF MORTGAGE AND SECURITY
AGREEMENT

 

THIS FIRST MODIFICATION OF NOTE AND FIRST MODIFICATION OF MORTGAGE AND SECURITY
AGREEMENT (“Modification”) made and entered into as of the 30th day of November,
2012, by and between APH&R PROPERTY HOLDINGS, LLC (“Borrower”) and Metro City
Bank (“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower executed and delivered to Lender that certain Promissory Note
and Mortgage and Security Agreement dated April 30, 2012, in the principal
amount of Three Million Four Hundred Twenty-Five Thousand Five Hundred and
No/100 Dollars ($3,425,500.00), being payable on the terms and conditions
specified therein (hereinafter referred to as the “Note” and “Mortgage”);

 

WHEREAS, Borrower and Lender internally extended the Maturity Date of the Note
from September 1, 2012 to December 1, 2012;

 

WHEREAS, Borrower and Lender have agreed to further amend the Note and to amend
the Mortgage as set forth herein and effectuate hereby their agreement in this
regard.

 

NOW, THEREFORE, for and in consideration of the foregoing premises and the sum
of Ten and No/100 Dollars ($10.00) cash in hand paid by each party hereto to the
other, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower and Lender hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.

 

The Maturity Date of the Note and Mortgage is extended from December 1, 2012 to
December 31, 2012.

 

2.

 

Except as modified and amended hereby, the Note and Mortgage shall be and remain
in full force and effect and unchanged. This Modification is not intended to be
nor shall it constitute a novation of the Note or the indebtedness evidenced
thereby. Borrower hereby ratifies, confirms and approves the Note and Mortgage
as modified herein, and agrees that the same constitutes the valid and binding
obligations of Borrower, enforceable by Lender in accordance with their terms.
Any references to the Note and Mortgage in any other document evidencing,
securing or otherwise relating to the indebtedness evidenced by the Note and
Mortgage shall mean and refer to the Note and Mortgage as modified and amended
hereby.

 

3.

 

This Modification and the rights and obligations of the parties thereunder shall
in all respects be governed by, construed and enforced in accordance with
federal law and the laws of the State of Georgia, except and only to the extent
of procedural matters related to the perfection and enforcement of Lender’s
rights and remedies against the Property, which matters shall be governed by the
laws of the state of Arkansas. However, in the event that the enforceability or
validity of any provision of this Modification is challenged or questioned, such
provision shall be governed by which whichever applicable state or federal law
would uphold or would enforce such challenged or questioned provision. The loan
transaction which is evidenced by this Modification and the Note has been
applied for, considered, approved and made, and all necessary loan documents
have been accepted by Lender in the State of Georgia.

 

4.

 

This Modification shall bind and inure to the benefit of the parties hereto and
their respective legal representatives, successors and assigns.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused its duly authorized agent to execute
this Modification and affix its official seal hereto and Lender has caused its
duly authorized officer to execute this Modification and affix its ofiicial seal
hereto, all effective as of the day, month and year first above written.

 

 

BORROWER:

 

 

 

APH&R PROPERTY HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Christopher F. Brogdon

(L.S.)

 

Christopher F. Brogdon, Manager

 

 

STATE OF GEORGIA

)

 

 

) SS.

ACKNOWLEDGEMENT

COUNTY OF FULTON

)

 

 

On this 30th day of November, in the year 2012, before me, the undersigned, a
Notary Public in and for said County and State, personally appeared Christopher
F. Brogdon, Manager of APH&R PROPERTY HOLDINGS, LLC, a Georgia limited liability
company authorized to transact business in Arkansas, and thereupon he
acknowledged under oath to my satisfaction that he is the person who executed
the within instrument, and that he executed said instrument on behalf of the
company as its voluntary act and was authorized to do so.

 

Signature:

/s/ Ellen W. Smith

 

 

Notary Public in and for said County and State

 

 

 

My Commission Expires:

 

 

(NOTARIAL SEAL)

[SEAL]

 

 

--------------------------------------------------------------------------------


 

 

 

LENDER:

Signed, sealed and delivered in the presence of:

 

 

 

 

METRO CITY BANK

 

 

 

/s/ [ILLEGIBLE]

 

 

Witness

 

By:

/s/ Alison Kim

 

 

Name:

Alison Kim

 

 

Title:

Lending Officer

 

 

 

 

 

[SEAL]

/s/ Eumean Eom

 

 

Notary Public

 

[BANK SEAL]

(affix seal and commission expiration date)

 

 

[SEAL]

 

 

 

 

STATE OF GEORGIA

)

 

 

) SS.

ACKNOWLEDGEMENT

COUNTY OF GWINNETT

)

 

 

On this 29th day of November, in the year 2012, before me, the undersigned, a
Notary Public in and for said County and State, personally appeared Alison Kim,
Lending Officer of Metro City Bank, a Georgia banking corporation and thereupon
he/she acknowledged under oath to my satisfaction that he/she is the person who
executed the within instrument, and that he/she executed said instrument on
behalf of the corporation as its voluntary act and was authorized to do so.

 

 

Signature:

/s/ Eumean Eom

 

 

Notary Public in and for said County and State

 

 

My Commission Expires:

6-10-2013

[SEAL]

(NOTARIAL SEAL)

 

 

--------------------------------------------------------------------------------

 

CONFIRMATION OF GUARANTY

 

THIS CONFIRMATION, made and entered into this 30th day of November, 2012,
between METRO CITY BANK (hereinafter referred to as “Lender”) and AdCare Health
Systems, Inc., (hereinafter referred to as the “Guarantor”).

 

W I T N E S S E T H:

 

WHEREAS, Guarantor, on or about April 30, 2012, did in fact execute that certain
Guaranty (hereinafter referred to as “Guaranty”) in order to induce METRO CITY
BANK to make a loan in the amount of Three Million Four Hundred Twenty-Five
Thousand Five Hundred and No/100 Dollars ($3,425,500.00) (“Loan”) to APH&R
PROPERTY HOLDINGS, LLC (hereinafter referred to as “Borrower”); and

 

WHEREAS, Lender and Borrower have agreed to renew and extend the term of the
Note; and

 

WHEREAS, the Guarantor and Lender are desirous of confirming the unconditional,
continual and unlimited Guaranty of the Guarantor; and

 

NOW, THEREFORE, for the purpose of conforming the same to the intentions of the
parties herein and for and in consideration of the covenants and agreements
herein set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Guarantor and Lender hereby
covenant and agree as follows:

 

ONE

 

The Note has been renewed in the original principal amount Three Million Four
Hundred Twenty-Five Thousand Five Hundred and No/100 Dollars ($3,425,500.00) and
the maturity date of said Note has been extended to December 31, 2012;

 

TWO

 

The Guaranty is unconditional, continual and unlimited;

 

--------------------------------------------------------------------------------


 

THREE

 

The Guaranty shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and affixed
their seals this 30th day of November, 2012.

 

 

 

GUARANTOR:

 

 

 

 

 

AdCare Health Systems, Inc.

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

By:

/s/ Christopher F. Brogdon

Witness

 

Christopher F. Brogdon, Vice Chairman and

 

 

Chief Acquisition Officer

 

 

 

 

 

 

[CORPORATE SEAL]

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

METRO CITY BANK

 

 

 

 

 

 

BY:

/s/ Alison Kim

/s/ [ILLEGIBLE]

 

NAME:

Alison Kim

Witness

 

TITLE:

Lending Officer

 

 

 

 

 

 

[BANK SEAL]

 

 

 

 

 

[SEAL]

 

2

--------------------------------------------------------------------------------


 

CONFIRMATION OF GUARANTY

 

THIS CONFIRMATION, made and entered into this 30th day of November, 2012,
between METRO CITY BANK (hereinafter referred to as “Lender”) and APH&R NURSING,
LLC, (hereinafter referred to as the “Guarantor”).

 

W I T N E S S E T H:

 

WHEREAS, Guarantor, on or about April 30, 2012, did in fact execute that certain
Guaranty (hereinafter referred to as “Guaranty”) in order to induce METRO CITY
BANK to make a loan in the amount of Three Million Four Hundred Twenty-Five
Thousand Five Hundred and No/100 Dollars ($3,425,500.00) (“Loan”) to APH&R
PROPERTY HOLDINGS, LLC (hereinafter referred to as “Borrower”); and

 

WHEREAS, Lender and Borrower have agreed to renew and extend the term of the
Note; and

 

WHEREAS, the Guarantor and Lender are desirous of confirming the unconditional,
continual and unlimited Guaranty of the Guarantor; and

 

NOW, THEREFORE, for the purpose of conforming the same to the intentions of the
parties herein and for and in consideration of the covenants and agreements
herein set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Guarantor and Lender hereby
covenant and agree as follows:

 

ONE

 

The Note has been renewed in the original principal amount Three Million Four
Hundred Twenty-Five Thousand Five Hundred and No/100 Dollars ($3,425,500.00) and
the maturity date of said Note has been extended to December 31, 2012;

 

TWO

 

The Guaranty is unconditional, continual and unlimited;

 

--------------------------------------------------------------------------------

 

THREE

 

The Guaranty shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and affixed
their seals this 30th day of November 2012.

 

 

 

 

GUARANTOR:

 

 

 

 

 

APH&R NURSING, LLC

 

 

 

 

 

 

/s/ [ILLEGIBLE]

 

By:

/s/ Christopher F. Brogdon

(L.S.)

Witness

 

Christopher F. Brogdon, Manager

 

 

 

 

 

LENDER:

 

 

 

 

 

METRO CITY BANK

 

 

 

 

 

BY:

/s/ Alison Kim

/s/ [ILLEGIBLE]

 

NAME:

Alison Kim

Witness

 

TITLE:

Lending Officer

 

 

 

 

 

[BANK SEAL]

 

 

 

 

 

[SEAL]

 

2

--------------------------------------------------------------------------------
